DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowance:
	Regarding claims 1 and 19, the closest prior art of record Bailey et al. US 9,483,586 discloses a method and apparatus associated with the production of hydrocarbons. The method, which relates to modeling of drilling equipment, includes constructing one or more design configurations for at least a portion of a bottom hole assembly (BHA) and calculating results from each of the one or more design configurations. The calculated results of the modeling may include one or more performance indices that characterize the BHA vibration performance of the design configurations for operating parameters and boundary conditions that are substantially the same or may be different. These results are then simultaneously displayed for a user to facilitate design selection. The selected BHA design configuration may then be utilized in a well construction operation and thus associated with the production of hydrocarbons.

However, Bailey et al. either singularly or in combination, fail to anticipate or render obvious a method and system for drilling a wellbore in a subterranean formation, comprising: determining a Stick-Slip Design Factor (SSDF) and a drilling parameter threshold for a second interval, wherein the SSDF is based on the Torque Swing Ratio values and the reference value; monitoring drilling parameters for the second interval; determining Torque Swing Ratio values from the drilling parameters for the second interval; and managing a drilling operation for the second interval based on the drilling parameter threshold and a comparison of the determined Torque Swing Ratio values for the second interval with the Torque Swing Ratio reference value, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864